DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant’s arguments filed on June 11, 2021 with respect to claim rejections under Hansson in view of Kim have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the last action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination and in light of the prior arts made of record, claims 1 – 3, 5 – 9, 11 – 16 and 18 – 24 are allowed based on arguments, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Hansson (USPGPUB 2012/0047134), which discloses a query characters input is provided in a query input field to a search service as a query suggestion request. Query suggestions are received in response to the query suggestion request and rendered to an order. An indication is generated in the search interface by the medium for indicating the query suggestion for which the search results are responsive; Kim (USPGPUB 
The combination of the above-mentioned prior arts does not explicitly teach 
receiving, by one or more computing devices from a user device, a locator of content, the content associated with the locator not having been previously indexed by a search engine in a search index and processing, by the one or more computing devices, the retrieved content for preview using the content processing logic, such that the retrieved content is not made available in the search index capable of being produced as search results in response to search queries – as disclosed in independent claims 1, 9 and 16. 
Thus, based on the applicant's arguments after Final rejections, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

July 3, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162